725 N.W.2d 352 (2007)
E. Richard RANDOLPH and Betty J. Randolph, Plaintiffs-Appellees,
v.
Clarence E. REISIG, Monica Reisig, William Hinkley, and Debra Hinkley, Defendants-Appellants.
Docket No. 132464, COA No. 259943.
Supreme Court of Michigan.
January 4, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 3, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.